           Case 1:21-cv-00727-ABJ Document 5 Filed 04/09/21 Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                      )
    LARRY KLAYMAN,                    )
                                      )
                         Plaintiff,   )
                                      )                        Case No. 1:21-cv-00727-ABJ
         v.                           )
                                      )
    MATTHEW KAISER, JULIA PORTER, )
    HAMILTON P. FOX, III, LAWRENCE K. )
    BLOOM, JOHN DOES 1 TO 5,          )
                                      )
                         Defendants.


      DEFENDANTS’ MOTION FOR CONSOLIDATION OF RELATED CASES AND
                   MOTION FOR AN EXTENSION OF TIME
                 TO RESPOND TO PLAINTIFF’S COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 42(a) and Local Civil Rule 40.5(c), Defendants

Matthew Kaiser, Julia Porter, Hamilton P. Fox III, and Lawrence K. Bloom hereby move this Court

to transfer this matter to Judge Randolph D. Moss for consolidation with Klayman v. Porter, No.

20-cv-03109 and Klayman v. Porter, No. 20-cv-3579, both of which are like this case, variations

of the same meritless challenge to D.C. Bar disciplinary proceedings concerning him. These

actions all involve the same parties, arise out of the same subject matter, and are related under

Civil Local Rule 40.5(c).1 Defendants further move this Court pursuant to Federal Rule of Civil

Procedure 6(b) to enlarge the time to respond to Plaintiff’s Complaint until fourteen days after

Judge Moss’s resolution of the currently pending Motion for an Injunction Against Vexatious

Litigation by Plaintiff in Civil Action 20-3109. See Mot. for Permanent Inj. Against Vexatious

Litigation by Pl., Klayman v. Porter, No. 20-cv-03109-RDM (D.D.C Feb. 25, 2021), ECF No. 21.


1
 As set forth more fully in the Memorandum in support of this Motion, this is the seventh action Plaintiff has lodged
against Defendants Porter, Fox, and Bloom and the second involving Defendant Kaiser.
                                                         1
          Case 1:21-cv-00727-ABJ Document 5 Filed 04/09/21 Page 2 of 11




That motion was filed on February 25, 2021, 22 days before Plaintiff filed this action, his seventh

case against D.C. Bar and Office of Disciplinary Counsel officials involved in his disciplinary

proceedings. Pursuant to Local Civil Rule 7(m), counsel for Mr. Kaiser has conferred with

Plaintiff. Plaintiff opposes this motion, and further advised he would seek sanctions for any such

filing.

Dated: April 9, 2021                         Respectfully submitted,

                                             /s/ Benjamin B. Klubes
                                             Benjamin B. Klubes (Bar No. 428852)
                                             Preston Burton (Bar No. 426378)
                                             Buckley LLP
                                             2001 M Street, NW, Suite 500
                                             Washington, D.C. 20036
                                             (202) 349-8000
                                             bklubes@buckleyfirm.com
                                             pburton@buckleyfirm.com

                                             Counsel for Matthew Kaiser

                                             /s/ Mark J. MacDougall
                                             Mark J. MacDougall (D.C. Bar No. 398118) (with
                                             consent)
                                             Caroline L. Wolverton (D.C. Bar No. 496433) (with
                                             consent)
                                             Samantha Block (D.C. Bar No. 1617240) (with
                                             consent)
                                             Akin Gump Strauss Hauer & Feld LLP
                                             2001 K Street, NW
                                             Washington, D.C. 20006-1037
                                             Tel: (202) 887-4000
                                             Fax: (202) 887-4288
                                             mmacdougall@akingump.com
                                             samantha.block@akingump.com
                                             cwolverton@akingump.com

                                             Counsel for Julia Porter, Hamilton Fox, III, and
                                             Lawrence K. Bloom




                                                2
          Case 1:21-cv-00727-ABJ Document 5 Filed 04/09/21 Page 3 of 11




                          THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                   )
 LARRY KLAYMAN,                    )
                                   )
                      Plaintiff,   )
                                   )                    Case No. 1:21-cv-00727-ABJ
      v.                           )
                                   )
 MATTHEW KAISER, JULIA PORTER, )
 HAMILTON P. FOX, III, LAWRENCE K. )
 BLOOM, JOHN DOES 1 TO 5,          )
                                   )
                      Defendants.


DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION FOR CONSOLIDATION
       OF RELATED CASES AND MOTION FOR AN EXTENSION OF
            TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

       Plaintiff Larry Klayman filed this defamation action on March 19, 2021. ECF No. 1. It is

yet the latest in a persistent series of lawsuits filed by Plaintiff against District of Columbia Office

of Disciplinary Counsel and Board on Professional Responsibility personnel and officials. This

latest action was preceded by at least six other serial lawsuits relating to substantially the same set

of facts, namely disciplinary proceedings concerning Plaintiff. See Mot. for Permanent Inj.

Against Vexatious Litigation by Pl. (“Mot. for Permanent Inj.”), Klayman v. Porter, No. 20-cv-

03109-RDM (D.D.C Feb. 25, 2021), ECF No. 21 at 1. Plaintiff initiated Civil Action 20-3109,

currently before Judge Moss, on October 2, 2020, in the U.S. District Court for the Western District

of Texas. See Compl., Klayman v. Porter, No. 20-cv-03109-RDM (D.D.C. Oct. 2, 2020), ECF No.

1. On March 23, 2021, Judge Moss ordered the consolidation of Civil Action 20-3109 with another

case in this series of lawsuits, Klayman v. Porter, 20-cv-3579, filed August 26, 2020, in the

Northern District of Texas, and that matter has now been transferred from Judge Carl Nichols to

                                                   1
           Case 1:21-cv-00727-ABJ Document 5 Filed 04/09/21 Page 4 of 11




Judge Moss. See Klayman v. Porter, 20-cv-03109-RDM, ECF No. 29 (finding consolidation of

Civil Action 20-3109 and Civil Action 20-3579 appropriate); Minute Order, Klayman v. Lim, No.

18-cv-02209-RDM (D.D.C. Oct. 4, 2018) (advising Plaintiff that case was assigned to Judge Moss

“as related to Klayman v. Fox, Civ. No. 18-1579”).2

        Plaintiff filed a similar action in the Northern District of California against the same group

of defendants but adding Matthew Kaiser, Chair of the District of Columbia Board on Professional

Responsibility.3 Consequently, Defendant Kaiser filed a Motion to Intervene in the matters before

Judge Moss on March 11, 2021. Mot. to Intervene and Notice of Joinder in Julia Porter, Hamilton

P. Fox III, and Lawrence K. Bloom’s Mot. for an Inj. Against Vexatious Litigation by Pl. (“Mot.

to Intervene”), Klayman v. Porter, No. 20-cv-03109-RDM (D.D.C. Mar. 11, 2021), ECF No. 26.

That motion remains pending.

        Plaintiff filed this new lawsuit while Judge Moss is considering a Motion for an Injunction

Against Vexatious Litigation by Plaintiff, filed by Defendants Porter, Fox, and Bloom on February

25, 2020, in Civil Action 20 -03109, ECF No. 21, and joined by Defendant-Intervenor Kaiser on

March 11, 2021, Klayman v. Porter, 20-cv-03109-RDM, ECF No. 26.4 Indeed, Plaintiff’s response

to that motion is due at the end of this month. Minute Order, Klayman v. Porter, No. 20-cv-03109-

RDM (D.D.C. Mar. 11, 2021) (setting Plaintiff’s deadline to respond as April 30, 2021).


2
  On April 9, 2021, Judge Moss issued a minute order raising the question of whether Civil Action 20-3109 was
properly assigned to him as a related case to Civil Action Nos. 18-cv-1579 and 18-cv-2209, as those cases had been
dismissed before No. 20-3109 was filed. Minute Order, Klayman v. Porter, 20-cv-03109-RDM (D.D.C Apr. 9,
2021). Judge Moss ordered the parties to brief this issue by April 15, 2021. Id.
3
  That matter was docketed in this Court on April 8, 2021 and assigned to Judge Amit P. Mehta. Klayman v. Kaiser,
No. 21-cv-00965-APM (D.D.C. Apr. 8, 2021), ECF No. 32. We will be seeking transfer of that matter to also be
consolidated with the matters before Judge Moss shortly.
4
  At the same time as these matters have been progressing, the D.C. Circuit considered Plaintiff’s attempt to avoid a
reciprocal suspension from that Court’s bar. See In re Klayman, No. 20-7110, 2021 WL 1149379 (D.C. Cir. Mar. 26,
2021). The D.C. Circuit imposed a 90-day suspension, rejecting Plaintiff’s challenges to his suspension and also
referring him to that Court’s Committee on Admissions and Grievances for further proceedings. Id. at *6.

                                                         2
          Case 1:21-cv-00727-ABJ Document 5 Filed 04/09/21 Page 5 of 11




        All of Plaintiff’s lawsuits against this group of defendants seek to collaterally attack

disciplinary proceedings involving his ability to practice law in the District of Columbia. See Mot.

for Permanent Inj., Klayman v. Porter, 20-cv-03109-RDM (D.D.C Feb. 25, 2021), ECF No. 21, at

1–2. Plaintiff now attempts to recast the same issues in the guise of defamation claims against the

same defendants, alleging in a conclusory fashion that D.C. Bar and Office of Disciplinary Counsel

officials somehow directed the publication of an allegedly defamatory article as part of the same

purported conspiracy against him. Compl. ¶ 10.

        Defendant Kaiser is a lawyer in private practice in Washington, D.C. and he serves as the

Chair of the District of Columbia Board of Professional Responsibility. Defendants Porter, Fox,

and Bloom are employees of the Office of Disciplinary Counsel in the District of Columbia.

Compl. ¶¶ 4–8. Plaintiff alleges that Defendants worked “in concert” as part of a purported

campaign against him. Compl. ¶ 9. Plaintiff does not cite any specific evidence supporting this

position other than his “information and belief.” Compl. ¶¶ 11, 14, 21. Notably, he fails to attach

the allegedly defamatory Politico article as an Exhibit to his Complaint. Plaintiff also fails to

acknowledge that the bar proceeding that the Politico article summarizes was, as all such

proceedings are, open and available to the public.

                                           ARGUMENT

        Like Plaintiff’s other actions against Defendants, the matter before this Court should be

consolidated with the cases already before Judge Moss. Any requirement for Defendants to

respond to this latest variant should be stayed until Judge Moss decides the pending motion to

enjoin Plaintiff from filing further mutations of his meritless attacks.

   I.      Legal Standard



                                                  3
           Case 1:21-cv-00727-ABJ Document 5 Filed 04/09/21 Page 6 of 11




         “If actions before the court involve a common question of law or fact, the court

may…consolidate the actions.” Fed. R. Civ. P. 42(a), (a)(2). Consolidation “is permissive and

vests a purely discretionary power in the district court.” Colbert v. F.B.I., 275 F.R.D. 30, 32

(D.D.C. 2011) (internal quotations omitted).          In exercising this discretion, “courts weigh

considerations of convenience and economy against considerations of confusion and prejudice.”

Chang v. United States, 217 F.R.D. 262, 265 (D.D.C. 2003). “Actions that ‘involve the same

parties’ or ‘are likely to involve substantially the same witnesses and arise from the same series of

events or facts’ are ‘apt candidates for consolidation.’” Order, Klayman v. Porter, No. 20-cv-

03109-RDM (D.D.C. Mar. 23, 2021), ECF No. 29 at 1 (quoting Klayman v. Judicial Watch, Inc.,

255 F. Supp. 3d 161, 174 (D.D.C. 2017)). “Consolidation may increase judicial efficiency by

reducing presentation of duplicative proof at trial, eliminating the need for more than one judge to

familiarize themselves with the issues presented, and reducing excess costs to all parties and the

government.” Chang, 217 F.R.D. at 265.

   II.      Consolidation is Appropriate

         The above-described cases involve the same parties and arise out of the same subject matter

– Plaintiff’s D.C. Bar disciplinary proceedings; they are also likely to involve the same witnesses

(should any ever be required). These factors all weigh in favor of consolidation.

         The allegations in Civil Action 21-727 revolve around Defendants’ same purported series

of actions concerning Plaintiff, his political beliefs and his legal practice. Compare Compl. ¶ 12

(alleging Defendants “intended to severely harm…Mr. Klayman’s personal and professional

reputations,” “his public interest advocacy,” and “his clients”) with Compl. ¶ 10, Klayman v.

Porter, No. 20-cv-03109-RDM (D.D.C. Oct. 2, 2020), ECF No. 1 (alleging Defendants “have

engaged in the equivalent of a partisan politically based agenda and in effect a ‘jihad’ to have Mr.

                                                  4
          Case 1:21-cv-00727-ABJ Document 5 Filed 04/09/21 Page 7 of 11




Klayman removed from the practice of law”) and Compl. ¶ 11, Klayman v. Porter, No, 20-cv-

03579 (D.D.C. Aug. 26, 2020), ECF. No. 1 (alleging Defendants are “attempting to remove

[Plaintiff] from the practice of law” as a “scheme” against him); Compare Compl. ¶ 13 (alleging

Defendants “set out…to negatively influence on-going bar disciplinary proceedings and court

cases in order to work prejudice against Plaintiff Klayman and his mostly conservative activist

clients” because “Defendants are very partisan leftists.”) with Compl. ¶ 13, Klayman v. Porter, No.

20-cv-03109-RDM (D.D.C. Oct. 2, 2020), ECF No. 1 (alleging that “Defendants’ attempts to

remove Plaintiff Klayman from the practice of law stem from his conservative, pro-Trump public

and private advocacy”) and Compl. ¶ 12, Klayman v. Porter, No, 20-cv-03579 (D.D.C. Aug. 26,

2020), ECF. No. 1 (repeating allegation that “Defendants’ attempts to remove Plaintiff Klayman

from the practice of law stem from his conservative, pro-Trump public and private advocacy”).

Because the cases arise out of these same allegations, consolidation is appropriate and will save

this Court, as well as the parties, considerable time and resources.

        Additionally, because both cases are in the “preliminary stages, ‘considerations of

convenience and economy’ strongly warrant consolidation, while the risks ‘of confusion and

prejudice’ are low.” Order, Klayman v. Porter, No. 20-cv-03109-RDM (D.D.C. Mar. 23, 2021),

ECF No. 29 at 2 (quoting Chang, 217 F.R.D. at 265).

        Further, because these cases “involve common issues of fact” and “grow out of the same

event or transaction,” they are related cases under the Local Civil Rules. Local Civ. R. 40.5(a)(3).

Similar to the rule for consolidation, the related case rule is justified by “considerations of judicial

economy.” Owens v. Republic of Sudan, No. CV 01-2244 (JDB), 2021 WL 131446, at *3 (D.D.C.

Jan. 14, 2021).



                                                   5
          Case 1:21-cv-00727-ABJ Document 5 Filed 04/09/21 Page 8 of 11




       In circumstances where “the Court finds that ‘it would waste judicial resources…to have

another court address the same factual issues,” cases are “properly designated as related.” Singh

v. McConville, 187 F. Supp. 3d 152, 157 (D.D.C. 2016) (quoting Assiniboine & Sioux Tribe of the

Fort Peck Indian Reservation v. Norton, 211 F. Supp. 2d 157, 159 (D.D.C. 2002)). Cases are

related where “the Court will be required to make similar factual determinations in both cases.”

Id. at 156. When “the existence of related cases…is revealed after the cases are assigned, the judge

having the later-numbered case may transfer that case to the Calendar and Case Management

Committee for reassignment to the judge having the earlier case.” Local Civ. R. 40.5(a)(3).

       Notably, this Court’s Local Rules require a party to notify the Clerk of the existence of

related cases at the time of filing. Local Civ. R. 40.5(c)(2). Plaintiff, however, indicated on the

civil cover sheet filed with the Complaint in this action that there were no related cases. ECF No.

1-1. Plaintiff’s declaration was incorrect and this matter should have been assigned to Judge Moss

at the outset and in the ordinary course.

       Finally, Federal Rule of Civil Procedure 6(b)(1)(A) provides that “the court may, for good

cause, extend the time… with or without motion or notice if the court acts, or if a request is made,

before the original time or its extension expires.” Fed. R. Civ. P 6(b)(1)(A). “Rule 6(b)(1)'s good

cause standard is subject to the district court's discretion and does not require a showing of

excusable neglect if the opposing party requests the enlargement of time before the original time

or its extension expires.” Cooper v. United States Dep't of Just., 169 F. Supp. 3d 20, 45 (D.D.C.

2016) (internal quotations omitted); see also Smith v. D.C., 430 F.3d 450, 456 (D.C. Cir. 2005)

(noting that D.C. Circuit has “been quite deferential to Rule 6(b) decisions”). “The focus of the

‘good cause’ inquiry is whether the party seeking the extension has shown due diligence in meeting

the deadline to respond.” McFadden v. Washington Metro. Area Transit Auth., No. CV 14-1115

                                                 6
          Case 1:21-cv-00727-ABJ Document 5 Filed 04/09/21 Page 9 of 11




(RBW), 2014 WL 12776122, at *2 (D.D.C. Sept. 9, 2014) (finding that, among other reasons, “the

coordination of filing responsive pleadings to a lengthy complaint with multiple defendants,

involving multiple federal and state claims, is a complicated, tedious, and time-consuming task,”

satisfying good cause). Defendants have been diligent in filing responsive pleadings in the various

serial lawsuits filed by Plaintiff against Defendants. Good cause exists to enlarge the time to

respond to Plaintiff’s latest complaint, particularly as the motion for injunctive relief currently

before Judge Moss may well resolve these issues.

                                          CONCLUSION

       This action and Klayman v. Porter, No. 20-cv-03109-RDM, involve the same subject

matter and overlapping parties. They involve the same plaintiff and three of the same defendants,

and the remaining defendant in this action, Mr. Kaiser, has moved to intervene in Civil Action 20-

3109 for the purposes of joining a motion to enjoin further frivolous lawsuits against him by

Plaintiff. Therefore, consolidation would be convenient and economical for the Court and the

parties without risking confusion and prejudice, consolidation is appropriate. Consolidation is

particularly appropriate given the serial litigation unleashed by Plaintiff, Judge Moss’ order

consolidating Civil Action 20-3579 with Civil Action 20-3109, and where prophylactic relief is

under consideration to put an end to Plaintiff’s abuse of the legal process. Defendants respectfully

request that this Court (1) transfer this matter to Judge Moss for consolidation with the other cases,

and (2) extend the Defendants’ deadline to answer or move to dismiss Plaintiff’s Complaint in this

matter until fourteen days after Judge Moss’s resolution of the pending Motion for an Injunction

Against Vexatious Litigation by Plaintiff.




                                                  7
        Case 1:21-cv-00727-ABJ Document 5 Filed 04/09/21 Page 10 of 11




Dated: April 9, 2021                      Respectfully submitted,

                                          /s/ Benjamin B. Klubes
                                          Benjamin B. Klubes (Bar No. 428852)
                                          Preston Burton (Bar No. 426378)
                                          Buckley LLP
                                          2001 M Street, NW, Suite 500
                                          Washington, D.C. 20036
                                          (202) 349-8000
                                          bklubes@buckleyfirm.com
                                          pburton@buckleyfirm.com

                                          Counsel for Matthew Kaiser


                                          /s/ Mark J. MacDougall
                                          Mark J. MacDougall (D.C. Bar No. 398118) (with
                                          consent)
                                          Caroline L. Wolverton (D.C. Bar No. 496433)
                                          (with consent)
                                          Samantha Block (D.C. Bar No. 1617240) (with
                                          consent)
                                          Akin Gump Strauss Hauer & Feld LLP
                                          2001 K Street, NW
                                          Washington, D.C. 20006-1037
                                          Tel: (202) 887-4000
                                          Fax: (202) 887-4288
                                          mmacdougall@akingump.com
                                          samantha.block@akingump.com
                                          cwolverton@akingump.com

                                          Counsel for Julia Porter, Hamilton Fox, III, and
                                          Lawrence K. Bloom




                                      8
         Case 1:21-cv-00727-ABJ Document 5 Filed 04/09/21 Page 11 of 11




                              CERTIFICATE OF SERVICE

       I certify that on April 9, 2021, a copy of the foregoing document was filed and served

electronically through this Court’s CM/ECF Filing System upon all counsel of record who are

registered users.



                                   /s/ Benjamin B. Klubes
                                   Benjamin Klubes (Bar No. 428852)




                                             1
